Citation Nr: 0207387	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  94-02 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder with panic attacks and agoraphobia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1985 to April 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 decision by the Department 
of Veterans Affairs (VA) Cleveland, Ohio Regional Office 
(RO).  The RO denied service connection for a panic/anxiety 
disorder.  The Board remanded the claim to the RO in December 
1997 with instructions to obtain evidence regarding current 
and past treatment for a psychiatric disorder and schedule a 
psychiatric examination for the veteran.  Treatment records 
were obtained and a VA examination was conducted in May 1998.  
The Board remanded the claim to the RO in November 1999 with 
instructions to have a VA psychiatrist review the veteran's 
claims folder and offer an opinion as to whether the veteran 
has clinically diagnosed psychiatric pathology that is at 
least as likely as not etiologically related to symptoms in 
service.

The veteran has testified twice before a Member of the Board 
at hearings held at the RO in August 1995 and May 2002.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence shows that the veteran began experiencing 
symptoms consistent with panic attacks while in service and 
was, subsequent to service, diagnosed with a generalized 
anxiety disorder with panic attacks and agoraphobia.


CONCLUSION OF LAW

A generalized anxiety disorder with panic attacks and 
agoraphobia was incurred in service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for service connection for a generalized anxiety disorder 
with panic attacks and agoraphobia and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from May 1990 to July 
2001, private treatment records from Massillon Community 
Hospital dated July and December 1991, treatment records from 
Westcare Mental Health Clinic dated February 1992 to August 
1992, a letter from a private psychologist received in August 
1993, a VA examination report from May 1998 with an October 
1998 addendum, a December 1999 VA medical opinion, a 
September 2000 letter from E. Ortiz, M.D., one of the 
veteran's VA physicians, with an October 2000 addendum, a lay 
statement from a friend of the veteran dated June 2001, and 
the veteran's statements and testimony at a hearings held at 
the RO before a hearing officer in October 1993 and before 
Members of the Board in August 1995 and May 2002.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran reported no 
history of nervous trouble at his entrance examination in 
June 1984.  He did not report any history of nervous troubles 
at examinations conducted in March and July 1985 to assess 
the veteran's fitness for submarine duty or at his January 
1989 re-enlistment examination.  In August 1989 the veteran 
was admitted to the Alcohol Rehabilitation Department.  On 
admission, physical, neurological and indicated laboratory 
examinations were within normal limits.  On mental status 
examination, the veteran did not appear psychotic.  No other 
psychiatric symptoms or conditions were noted.  The treatment 
record indicates that the veteran completed a 42-day 
treatment period and was discharged.

A March 23, 1990 service medical record indicated that the 
veteran reported feeling light headed and his heart was 
pounding.  The examiner noted that the veteran appeared 
anxious and was experiencing full body tremors.  A March 23, 
1990 medical officer review indicated that the veteran 
reported lightheadedness, not vertigo, a racing heart and 
feeling "spacey."  He complained of a feverish feeling and 
swollen glands.  The medical officer noted that the veteran's 
examination was essentially normal and indicated that he had 
a possible viral syndrome.  A March 27, 1990 emergency care 
service medical record indicated that the veteran sought 
treatment complaining of a band-like tingling and numbness 
around the head, the left side of his face was flushing and 
he was falling forward.  The veteran denied loss of 
consciousness, nausea and vomiting.  The veteran noted that 
the symptoms were relieved with rest and first began two 
weeks prior to that visit.  The physician noted that the 
veteran was in no distress and no symptoms were present.  
Physical examination was within normal limits and the veteran 
was diagnosed with a migraine variant.  A March 28, 1990 
neurology treatment note indicated that the neurologist 
doubted there was any real pathology associated with the 
veteran's symptoms, but ordered an MRI to rule out a 
posterior fossa lesion.  The veteran denied having or having 
had any nervous trouble at his March 1990 separation 
examination.  He did indicate that he suffered from 
lightheadedness every couple of days.  An April 1990 
treatment noted indicated that the veteran's MRI was 
essentially negative except for probably sinusitis.  The 
physician noted that there was no central nervous system 
pathology and the veteran was cleared for discharge.

A May 1990 VA treatment record indicated that the veteran 
complained of dizziness.  No diagnosis was made at that time.  
A June 1990 VA treatment record indicated that the veteran 
complained of experiencing dizziness off and on.  The 
physician indicated that the cause of his dizziness was 
undetermined.

A July 1991 private treatment note from the Massillon 
Community Hospital indicated that the veteran reported 
dizziness, difficulty breathing, nausea and heart pounding.  
He was diagnosed with probable heat exhaustion.  In December 
1991 he complained of a tension attack.  He reported that his 
head, ears and hands got hot and his chest got constricted.  
He was diagnosed with a panic disorder versus an endocrine 
disease.

A February 1992 private treatment note from Westcare Mental 
Health Clinic indicated that the veteran reported a history 
of getting attacks of shortness of breath and feeling dizzy.  
He complained of heart palpitation and heart racing.  He felt 
very tense and anxious.  The veteran reported that he had 
experienced these symptoms on a few occasions while in the 
service.  Specifically, he noted his first attack occurred in 
1989 while attending an AA meeting and he noted his second 
attack occurred in early 1990.  The veteran was diagnosed 
with generalized anxiety disorder, panic disorder with 
agoraphobia and atypical dysthymic disorder.  He continued to 
receive treatment for anxiety disorder at that facility from 
March 1992 to August 1992.

VA treatment notes from October 1992 to July 2001 indicated 
that the veteran continued to seek treatment for a panic 
disorder with agoraphobia and generalized anxiety disorder.

An undated letter from a psychologist, received in August 
1993, indicated that the veteran began treatment in November 
1992.  His symptoms included racing heart rate, feelings of 
impending doom and chest tightness.  The diagnosis was panic 
disorder with agoraphobia, rule out dysthymia.

The veteran testified at a hearing held before a hearing 
officer at the RO in October 1993.  He stated that the first 
panic attack he had occurred while in service in August 1989.  
He testified that he was at an AA meeting during alcohol 
rehabilitation and had to leave the room because the attack 
occurred.  He denied being a nervous person and having panic 
attacks during his childhood.  He indicated that he drank in 
service to help alleviate his nervous problems.  The veteran 
contended that he was improperly diagnosed in service.

The veteran testified before a Member of the Board at a 
hearing held at the RO in August 1995.  The veteran stated 
that his first panic attack occurred in August 1989.  He 
indicated that this was the only panic attack he had while in 
alcohol rehabilitation.  He testified that he reported his 
panic attack to a doctor the following morning, but they were 
unable to determine a cause.  He stated that he was being 
treated for the symptoms of his panic attacks for his last 
two months in service.  He reported that panic and anxiety 
were never brought up during those months of treatment.  He 
indicated that he didn't refer to his symptoms as feelings of 
anxiety or panic because he didn't know that's what they 
were.  He stated his belief that, at the time, he was having 
a heart attack and reported his physical symptoms.

A May 1998 VA examination report indicated that the veteran 
reported experiencing his first panic attack in service in 
1989.  He stated that he continued to have anxiety every day, 
and has panic attacks off and on.  The examiner diagnosed the 
veteran with generalized anxiety disorder with panic attacks 
and agoraphobia.  The examiner indicated that he strongly 
believed that the veteran had panic attacks dating back to 
1989 when the veteran had symptoms of palpitations, 
dizziness, and "heart pounding."

An October 1998 addendum to the May 1998 VA examination 
report indicated that the examiner based his conclusion on 
the veteran's report of symptoms that he experienced in 1989 
because those symptoms would "go along with the diagnosis of 
a panic disorder."  The examiner noted that one of the 
reasons there are no service medical records to substantiate 
the veteran's diagnosis is that he was never seen by a 
psychiatrist in service.

A December 1999 VA psychiatric opinion was offered based on 
the examiner's review of the veteran's claims file.  The 
examiner expressed the opinion that the record does not 
support the fact that panic attacks occurred while the 
veteran was in service.  The examiner referred to the 
discharge summary for alcohol rehabilitation in August and 
September 1989 and expressed the opinion that the veteran 
would have reported any panic attack symptoms during that 
time.  The examiner also noted that while in the alcohol 
rehabilitation unit cocaine use was mentioned and that the 
veteran had taken medications which would affect his heart 
rate.  The examiner also found it "difficulty (sic) to 
believe that a person who highly utilized the medical service 
did not make a point of describing his symptoms and 
particularly the "so-called" panic attacks that he 
experienced when he had to leave the AA meetings."

A September 2000 letter from E. Ortiz, M.D., indicated that 
he had seen the veteran for a panic disorder and anxiety at 
the Canton VAMC.  He stated that the veteran's symptoms dated 
back to when he was in active military service.  In an 
October 2000 addendum, Dr. Ortiz indicated that he had based 
his opinion on the veteran's history and his Canton VAMC 
treatment records.

A June 2001 letter from a friend of the veteran who had also 
served with him indicated that she remembered two occasions 
where the veteran had panic attacks.  She stated that on both 
occasions, once in 1989 and once in 1990, the veteran's heart 
was beating very fast.

The veteran testified before a Member of the Board at a 
hearing held at the RO in May 2002.  The veteran took 
exception to several inaccuracies in the December 1999 VA 
opinion.  In addition, he reiterated previous testimony 
regarding the onset of his panic attacks and subsequent 
treatment.

III.  Criteria

Service connection means that the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claims (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for a generalized anxiety disorder with panic 
attacks and agoraphobia. The reasons follow.

In December 1991 the veteran was first diagnosed with a panic 
disorder.  Later, in the May 1998 VA examination report, he 
was diagnosed with a generalized anxiety disorder with panic 
attacks and agoraphobia.  The Board notes that treatment 
records from December 1991 through July 2001 consistently 
show that the veteran has been continually treated for a 
psychiatric condition encompassing anxiety, panic attacks and 
agoraphobia.

The Board notes that the service medical records indicated 
that the veteran reported symptoms of lightheadedness and 
heart pounding on March 23, 1990.  That same service medical 
record indicated that the veteran appeared anxious and was 
experiencing full body tremors.  The veteran has testified 
that he experienced similar symptoms on August 1989.  In 
addition, a lay statement from a friend of the veteran 
reported witnessing the veteran experiencing similar symptoms 
on two separate occasions in 1989 and 1990.  The Board 
acknowledges that the veteran and his friend are without 
medical training or experience, and thus not competent to 
offer medical diagnoses or opinions on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, they are 
competent to testify to the symptoms that the veteran 
experienced and his friend witnessed.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).

The Board notes that there are no specific references to 
panic attacks and anxiety in the service medical records.  
However, the veteran testified at his August 1998 Travel 
Board hearing that he didn't refer to his symptoms as 
feelings of anxiety or panic because he didn't know that's 
what they were.  He stated his belief that he was having a 
heart attack and reported his physical symptoms.  In 
addition, the May 1998 VA examiner, in the October 1998 
addendum, indicates that one of the reasons that there are no 
service records to substantiate the veteran's diagnosis is 
that he was never seen by a psychiatrist during service.  He 
also noted in the October 1998 addendum that the symptoms the 
veteran described to him would "go along with the diagnosis 
of a panic disorder."  Accordingly, the Board finds that the 
evidence of record is sufficient to indicate that the veteran 
experienced symptoms consistent with a generalized anxiety 
disorder with panic attacks and agoraphobia, which was 
diagnosed after service.

The May 1998 VA examination report states the examiners 
belief, based on his review of the records and the veteran's 
description of his symptoms in August 1989, that the 
veteran's panic disorder dates back to service.  In addition, 
of record is a September 2000 letter from one of the 
veteran's VA physicians, E. Ortiz, M.D., relating his panic 
disorder to service.

The Board notes that the December 1999 VA medical opinion 
specifically states that the record does not support the 
conclusion that the veteran had panic attacks while in 
service.  However, this medical opinion discounts the 
veteran's report of symptoms experienced in August 1989 and 
assumes that, had he experienced symptoms related to the 
"so-called" panic attacks, he would have sought treatment 
for them and described them during his August and September 
1989 hospitalization and his March 1990 separation 
examination.  Significantly, this medical opinion fails to 
mention the March 1990 service medical records which indicate 
that the veteran sought treatment for light headedness and 
chest pounding, and was observed to be anxious and 
experiencing full body tremors.  Moreover, the December 1999 
examiner referred to the effect of either past cocaine use or 
medications taken for illness.  However, the Board fails to 
find mention of cocaine use in the hospital discharge 
summary, the source indicated by the examiner, and the 
opinion fails to note that a drug screen was apparently 
accomplished when the veteran was worked up for his symtoms 
in March 1990; the records do not indicate that the examiners 
in March 1990 found any drug or medication-related basis for 
his symptoms.  Accordingly, the Board finds the May 1998 VA 
examination report and the September 2000 letter from Dr. 
Ortiz more probative in this matter.

Having considered the evidence of record, the Board finds 
that the evidence is at least in equipoise.  See Gilbert v. 
Derwinski, 1 Vet. App. at 53.  As any doubt must be resolved 
in the veteran's favor, service connection for a generalized 
anxiety disorder with panic attacks and agoraphobia is 
granted.  See 38 U.S.C.A. §§ 1131, 5107(b) (West 1991 & Supp. 
2001).


ORDER

Service connection for a generalized anxiety disorder with 
panic attacks and agoraphobia is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

